BlaND, Judge,
delivered the opinion of the court:
This appeal-involves a number of close and important question» with reference, to the value, appraisement, and rate of duty on imported dye. The decision of the Board of General Appraisers does not comply with section 501 of the tariff act of 1922, which requires-that it state its finding of facts and conclusions of law. We here adopt the decision of the court in Kuttroff, Pickhardt & Co. (Inc.) v. United States (12 Ct. Cust. Appls. 261; T. D. 40269), which is controlling in the case.
The case is therefore remanded to the Board of General Appraisers-to enable it to make its findings of facts and conclusions of law as in the statute provided.